DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 10 November 2022:
	Claim 14 is amended.
	Claims 1-20 are pending.



Response to Arguments
In response to Applicant’s remarks filed on 10 November 2022:
a.	On Page 6 of Applicant’s remarks, Applicant’s amendments and statements regarding the objection on claim 14 has been fully considered and are deemed fully persuasive. The objection on claim 14 has been withdrawn. 
a.	On Page 6 of Applicant’s remarks, Applicant argues that Lykov nowhere teaches or fairly suggests sending an access control command to the network-connected charging rack to lock the mobile computing device “in response to sending the source identifier of the selected source of staging data,” has been fully considered and is deemed fully persuasive. Applicant’s attention is directed to the new grounds of rejection presented in this Office Action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Imamatsu (U.S. Patent 6,687,901), in view of Lykov (U.S. PGPub. 2015/0207352), in further view of Townsend et al. (U.S. Patent 11,050,278), hereinafter Townsend. 

	Regarding claim 1, Imamatsu teaches A method of staging mobile computing devices (Imamatsu, Column 4, Lines 56 – 61, see “...The software-supply device 50 stores and manages every version of control-software of the mobile terminal device 10, and decides whether the control-software in the terminal device 10 should be updated in response to a request for a control-software version comparison from the terminal device 10”, where “decides whether the control-software in the terminal device 10 should be updated…” is being read as staging (i.e., through updating) mobile computing devices, where “terminal device 10” is being read as a mobile computing device), the method comprising, at a computing device:
	receiving a staging request from a mobile computing device in response to insertion of the  mobile computing device in a  (The “charging rack” is represented as a charger in this reference) (Imamatsu, Column 9, Lines 16 – 19, see “…the mobile terminal device 10 starts inquiring for update-used software to the software-supply device 50 when the device 10 is connected to a charger outside the device 10 and is not used for more than a fixed time…”, where “the mobile terminal device 10 starts inquiring for update-used software to the software-supply device 50 when the device 10 is connected to a charger” is being read as receiving a staging request (i.e., inquiry for update-used software) from a mobile computing device (i.e., device 10) in response to insertion of the mobile computing device in a charger);
	selecting a source of staging data to fulfill the staging request (Imamatsu, Column 9, Lines 40 – 48, see “…after receiving the version comparison request from the mobile terminal device 10, the software-supply device 50 determines whether the received version number of the control-software 43 in the device 10 is the latest version number managed by a mobile communication system. If the received version number is not the latest, at a step J2, the latest version of the control-software 43 or appropriate update-used software modules that modifies the control-software 43 to the latest version is selected”, where “the latest version of the control-software 43 or appropriate update-used software modules that modifies the control-software 43 to the latest version is selected” is being read as selecting a source of staging data to fulfill the staging request);
	sending a source identifier of the selected source of staging data to the mobile computing device (Imamatsu, Column 9, Lines 48 – 56, see “…At a step J3, the total number of the transmission blocks of the update-used software is obtained…At a step J5, the total number of the transmission blocks=N is returned to the mobile terminal device 10. If N is not “0”, a new control-software version number is returned to the device 10”, where “a new control-software version number is returned to the device 10” is being read as sending a source identifier (i.e., new control-software version number) of the selected source of staging data to the mobile computing device); 
	
	Imamatsu does not teach the following limitation(s) as taught by Lykov: receiving a staging request from a mobile computing device in response to insertion of the mobile computing device in a network-connected charging rack (Lykov, FIG. 1a and FIG. 1b, which notates an insertion of the mobile computing device in the charging rack) (Lykov, FIG. 6, which depicts that the charging rack is network-connected).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, by implementing techniques for a charging station and system, comprising of utilizing a network-connected charging rack, disclosed of Lykov.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of utilizing a network-connected charging rack. This allows for a more efficient method of staging a device by utilizing a charging station connected to the network in order to exchange data between the charging rack and external devices (and/or servers) for respective staging data. Lykov is deemed as analogous art due to the art disclosing techniques for utilizing a network-connected charging rack (Lykov, FIG. 6). 
	Imamatsu as modified by Lykov do not teach the following limitation(s) as taught by Townsend: in response to sending the source identifier of the selected source of staging data, sending an access control command to the network-connected charging rack to lock the mobile computing device in the charging rack (Townsend, Column 17, Lines 63 – 67 and Column 18, Lines 1 - 2, see “…the charging station is configured to lock or otherwise prevent removal of an electronic device unless the electronic device is charged to a particular degree…Similarly, removal of the electronic device may be prevented while the electronic device is receiving updates or when an electronic device fault or error has been detected”, where “removal of the electronic device may be prevented while the electronic device is receiving updates…” is analogous to sending an access control command to the charging rack to lock the mobile computing device (electronic device) in the charging rack in response to sending the source identifier of the selected source of staging data, where “receiving updates” is analogous to receiving the source identifier of the selected source of staging data, due to the source identifier being sent to the mobile computing device to initiate the staging (and/or updating) of the mobile computing device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, and techniques disclosed of Lykov, by implementing techniques for charging and monitoring electronic devices, comprising of locking the mobile computing device in a charging rack in response to sending the source identifier (i.e., updates) to the mobile computing device, disclosed of Townsend.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of locking the mobile computing device in a charging rack in response to sending the source identifier (i.e., updates) to the mobile computing device. This allows for better security management by locking the mobile computing device in the charging rack when it receives the source identifier of the selected source of staging data (i.e., receiving updates), in order for the update to successfully finish before removal. Townsend is deemed as analogous art due to the art disclosing techniques for locking a mobile computing device in a charging rack in response to sending a source identifier (i.e., receiving updates) to the mobile computing device (Townsend, Column 17, Lines 63 – 67 and Column 18, Lines 1 – 2). 

Regarding claim 4, Imamatsu as further modified by Townsend do not teach the following limitation(s) as taught by Lykov: The method of claim 1, wherein the charging rack includes a plurality of cradles (Lykov, FIG. 2, which depicts a charging rack comprising multiple cradles); and
wherein the access control command includes a command to the charging rack to activate a lock of one of the cradles housing the mobile computing device (Lykov, Paragraph [0010], see “The charging station may further comprise a signal path with the removably locked mobile terminal. An electrical locking of the at least one mobile terminal may be arranged by means of the signal path…”, where “signal path” is analogous to comprising the control command, which activates a lock of one of the cradles housing the mobile computing device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, and techniques disclosed of Townsend, by implementing techniques for a charging station and system, comprising of the charging rack including a plurality of cradles and sending a command to the charging rack to lock a mobile computing device in the charging rack, disclosed of Lykov.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of the charging rack including a plurality of cradles and sending a command to the charging rack to lock a mobile computing device in the charging rack. This allows for better security management by locking the mobile computing device in the charging rack during the staging process in cases where the mobile computing device is left alone, as well as in cases where the enrollment process should not be disrupted. The charging rack including a plurality of cradles allows for better efficiency of mobile device staging by allowing multiple mobile devices to be connected at once. Lykov is deemed as analogous art due to the art disclosing techniques for a charging rack including a plurality of cradles and sending a command to a charging rack to lock a mobile computing device in the charging rack (Lykov, Paragraph [0010]).

	Regarding claim 5, Imamatsu as further modified by Townsend do not teach the following limitation(s) as taught by Lykov: The method of claim 4, wherein the access control command further includes a command to activate a device status indicator associated with the one of the cradles (Lykov, Paragraph [0041], see “…the mobile terminal 140 may comprise a separate signaling interface, such as a dedicated connector, which has a counter-interface in the charging station 100. The idea of the signal path is to enable a communication between the charging station 100 and the mobile terminal 140 in order to deliver status information and commands between the entities…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, and techniques disclosed of Townsend, by implementing techniques for a charging station and system, comprising of activating a device status indicator associated with the one of the cradles, disclosed of Lykov.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of activating a device status indicator associated with the charging rack. This allows for the charging rack to send status indicators on battery life and other aspects of the mobile terminal being inserted into the charging rack, which ultimately provides a more efficient and user-friendly environment by providing status indications. Lykov is deemed as analogous art due to the art disclosing techniques for sending status indicators to and from the charging station (Lykov, Paragraph [0041]).  

	Regarding claim 6, Imamatsu as further modified by Townsend do not teach the following limitation(s) as taught by Lykov: The method of claim 1, further comprising: responsive to completion of staging of the mobile computing device, sending a further access control command to enable release of the mobile computing device from the charging rack (Lykov, Paragraph [0008], see “…I/O means configured to receive input comprising release information for releasing the at least mobile terminal from the charging station, processing unit configured to verify if the inputted release information corresponds to legitimate release information available for the charging station, and if the verification indicates that the inputted release information corresponds to the legitimate release information, to deliver a release signal to the locking mechanism for releasing the lock of the at least one mobile terminal with the charging station…”, where “receive input comprising release information for releasing the at least mobile terminal from the charging station” is analogous to sending a further access control command to enable release of the mobile computing device from the charging rack in response to completion of staging (updating)) (Lykov, Paragraph [0050], see “…the software updates and similar information can be delivered to the mobile terminals 140 through the communication channels arranged for the charging station 100”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, and techniques disclosed of Townsend, by implementing techniques for a charging station and system, comprising of sending a further command to enable release of the mobile computing device from the charging rack, disclosed of Lykov.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of sending a further command to enable release of the mobile computing device from the charging rack. This allows for the mobile terminal to be released from the charging rack upon completion of updating (staging), which is indicating to the user that the mobile computing device is ready to be used. Lykov is deemed as analogous art due to the art disclosing techniques for sending a control command to enable release of the mobile device from the charging rack (Lykov, Paragraph [0008]). 

Regarding claim 12, Imamatsu teaches A computing device (Imamatsu, Column 4, Lines 18 – 19, see “The software-supply device 50 includes a CPU 51, a main memory (MEM) 52, a disk device…”, where “software supply device 50” is being read as the computing device), comprising:
a communications interface (Imamatsu, Column 4, Lines 18 – 30, see “The software-supply device 50 includes a CPU 51…a serial interface (SIF) 55, and a common bus 56 for the CPU 51…The serial interface (SIF) 55 is connected to the maintenance terminal 60”, where “serial interface” and “common bus” is being read as a communications interface); and
a processor configured to (Imamatsu, Column 4, Line 18, see “The software-supply device 50 includes a CPU 51…”, where “CPU 51” is being read as a processor):
	receive a staging request from a mobile computing device in response to insertion of the mobile computing device in a  (The “charging rack” is represented as a charger in this reference) (Imamatsu, Column 9, Lines 16 – 19, see “…the mobile terminal device 10 starts inquiring for update-used software to the software-supply device 50 when the device 10 is connected to a charger outside the device 10 and is not used for more than a fixed time…”, where “the mobile terminal device 10 starts inquiring for update-used software to the software-supply device 50 when the device 10 is connected to a charger” is being read as receiving a staging request (i.e., inquiry for update-used software) from a mobile computing device (i.e., device 10) in response to insertion of the mobile computing device in a charger);
	select a source of staging data to fulfill the staging request (Imamatsu, Column 9, Lines 40 – 48, see “…after receiving the version comparison request from the mobile terminal device 10, the software-supply device 50 determines whether the received version number of the control-software 43 in the device 10 is the latest version number managed by a mobile communication system. If the received version number is not the latest, at a step J2, the latest version of the control-software 43 or appropriate update-used software modules that modifies the control-software 43 to the latest version is selected”, where “the latest version of the control-software 43 or appropriate update-used software modules that modifies the control-software 43 to the latest version is selected” is being read as selecting a source of staging data to fulfill the staging request);
	send a source identifier of the selected source of staging data to the mobile computing device (Imamatsu, Column 9, Lines 48 – 56, see “…At a step J3, the total number of the transmission blocks of the update-used software is obtained…At a step J5, the total number of the transmission blocks=N is returned to the mobile terminal device 10. If N is not “0”, a new control-software version number is returned to the device 10”, where “a new control-software version number is returned to the device 10” is being read as sending a source identifier (i.e., new control-software version number) of the selected source of staging data to the mobile computing device); 
	
	Imamatsu does not teach the following limitation(s) as taught by Lykov: receive a staging request from a mobile computing device in response to insertion of the mobile computing device in a network-connected charging rack (Lykov, FIG. 1a and FIG. 1b, which notates an insertion of the mobile computing device in the charging rack) (Lykov, FIG. 6, which depicts that the charging rack is network-connected).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, by implementing techniques for a charging station and system, comprising of utilizing a network-connected charging rack, disclosed of Lykov.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of utilizing a network-connected charging rack. This allows for a more efficient method of staging a device by utilizing a charging station connected to the network in order to exchange data between the charging rack and external devices (and/or servers) for respective staging data. Lykov is deemed as analogous art due to the art disclosing techniques for utilizing a network-connected charging rack (Lykov, FIG. 6). 
	Imamatsu as modified by Lykov do not teach the following limitation(s) as taught by Townsend: in response to sending the source identifier of the selected source of staging data, send an access control command to the network-connected charging rack to lock the mobile computing device in the charging rack (Townsend, Column 17, Lines 63 – 67 and Column 18, Lines 1 - 2, see “…the charging station is configured to lock or otherwise prevent removal of an electronic device unless the electronic device is charged to a particular degree…Similarly, removal of the electronic device may be prevented while the electronic device is receiving updates or when an electronic device fault or error has been detected”, where “removal of the electronic device may be prevented while the electronic device is receiving updates…” is analogous to sending an access control command to the charging rack to lock the mobile computing device (electronic device) in the charging rack in response to sending the source identifier of the selected source of staging data, where “receiving updates” is analogous to receiving the source identifier of the selected source of staging data, due to the source identifier being sent to the mobile computing device to initiate the staging (and/or updating) of the mobile computing device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, and techniques disclosed of Lykov, by implementing techniques for charging and monitoring electronic devices, comprising of locking the mobile computing device in a charging rack in response to sending the source identifier (i.e., updates) to the mobile computing device, disclosed of Townsend.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of locking the mobile computing device in a charging rack in response to sending the source identifier (i.e., updates) to the mobile computing device. This allows for better security management by locking the mobile computing device in the charging rack when it receives the source identifier of the selected source of staging data (i.e., receiving updates), in order for the update to successfully finish before removal. Townsend is deemed as analogous art due to the art disclosing techniques for locking a mobile computing device in a charging rack in response to sending a source identifier (i.e., receiving updates) to the mobile computing device (Townsend, Column 17, Lines 63 – 67 and Column 18, Lines 1 – 2). 

Regarding claim 15, Imamatsu as further modified by Townsend do not teach the following limitation(s) as taught by Lykov: The computing device of claim 12, wherein the charging rack includes a plurality of cradles (Lykov, FIG. 2, which depicts a charging rack comprising multiple cradles); and
wherein the access control command includes a command to the charging rack to activate a lock of one of the cradles housing the mobile computing device (Lykov, Paragraph [0010], see “The charging station may further comprise a signal path with the removably locked mobile terminal. An electrical locking of the at least one mobile terminal may be arranged by means of the signal path…”, where “signal path” is analogous to comprising the control command, which activates a lock of one of the cradles housing the mobile computing device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, and techniques disclosed of Townsend, by implementing techniques for a charging station and system, comprising of the charging rack including a plurality of cradles and sending a command to the charging rack to lock a mobile computing device in the charging rack, disclosed of Lykov.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of the charging rack including a plurality of cradles and sending a command to the charging rack to lock a mobile computing device in the charging rack. This allows for better security management by locking the mobile computing device in the charging rack during the staging process in cases where the mobile computing device is left alone, as well as in cases where the enrollment process should not be disrupted. The charging rack including a plurality of cradles allows for better efficiency of mobile device staging by allowing multiple mobile devices to be connected at once. Lykov is deemed as analogous art due to the art disclosing techniques for a charging rack including a plurality of cradles and sending a command to a charging rack to lock a mobile computing device in the charging rack (Lykov, Paragraph [0010]).

	Regarding claim 16, Imamatsu as further modified by Townsend do not teach the following limitation(s) as taught by Lykov: The computing device of claim 15, wherein the access control command further includes a command to activate a device status indicator associated with the one of the cradles (Lykov, Paragraph [0041], see “…the mobile terminal 140 may comprise a separate signaling interface, such as a dedicated connector, which has a counter-interface in the charging station 100. The idea of the signal path is to enable a communication between the charging station 100 and the mobile terminal 140 in order to deliver status information and commands between the entities…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, and techniques disclosed of Townsend, by implementing techniques for a charging station and system, comprising of activating a device status indicator associated with the one of the cradles, disclosed of Lykov.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of activating a device status indicator associated with the charging rack. This allows for the charging rack to send status indicators on battery life and other aspects of the mobile terminal being inserted into the charging rack, which ultimately provides a more efficient and user-friendly environment by providing status indications. Lykov is deemed as analogous art due to the art disclosing techniques for sending status indicators to and from the charging station (Lykov, Paragraph [0041]).  

	Regarding claim 17, Imamatsu as further modified by Townsend do not teach the following limitation(s) as taught by Lykov: The computing device of claim 12, wherein the processor is further configured, responsive to completion of staging of the mobile computing device, to send a further access control command to enable release of the mobile computing device from the charging rack (Lykov, Paragraph [0008], see “…I/O means configured to receive input comprising release information for releasing the at least mobile terminal from the charging station, processing unit configured to verify if the inputted release information corresponds to legitimate release information available for the charging station, and if the verification indicates that the inputted release information corresponds to the legitimate release information, to deliver a release signal to the locking mechanism for releasing the lock of the at least one mobile terminal with the charging station…”, where “receive input comprising release information for releasing the at least mobile terminal from the charging station” is analogous to sending a further access control command to enable release of the mobile computing device from the charging rack in response to completion of staging (updating)) (Lykov, Paragraph [0050], see “…the software updates and similar information can be delivered to the mobile terminals 140 through the communication channels arranged for the charging station 100”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, and techniques disclosed of Townsend, by implementing techniques for a charging station and system, comprising of sending a further command to enable release of the mobile computing device from the charging rack, disclosed of Lykov.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of sending a further command to enable release of the mobile computing device from the charging rack. This allows for the mobile terminal to be released from the charging rack upon completion of updating (staging), which is indicating to the user that the mobile computing device is ready to be used. Lykov is deemed as analogous art due to the art disclosing techniques for sending a control command to enable release of the mobile device from the charging rack (Lykov, Paragraph [0008]). 

Regarding claim 20, Imamatsu teaches A system (Imamatsu, FIG. 3, which depicts a structure of the mobile terminal system of the present invention), comprising:

a computing device including a communications interface and a processor configured to (Imamatsu, Column 4, Lines 18 – 30, see “The software-supply device 50 includes a CPU 51…a serial interface (SIF) 55, and a common bus 56 for the CPU 51…The serial interface (SIF) 55 is connected to the maintenance terminal 60”, where “software-supply device 50” is being read as the computing device, where “serial interface” and “common bus” is being read as a communications interface and where “CPU 51” is being read as a processor):
	receive a staging request from a mobile computing device in response to insertion of the mobile computing device in the  (The “charging rack” is represented as a charger in this reference) (Imamatsu, Column 9, Lines 16 – 19, see “…the mobile terminal device 10 starts inquiring for update-used software to the software-supply device 50 when the device 10 is connected to a charger outside the device 10 and is not used for more than a fixed time…”, where “the mobile terminal device 10 starts inquiring for update-used software to the software-supply device 50 when the device 10 is connected to a charger” is being read as receiving a staging request (i.e., inquiry for update-used software) from a mobile computing device (i.e., device 10) in response to insertion of the mobile computing device in a charger);
	select a source of staging data to fulfill the staging request (Imamatsu, Column 9, Lines 40 – 48, see “…after receiving the version comparison request from the mobile terminal device 10, the software-supply device 50 determines whether the received version number of the control-software 43 in the device 10 is the latest version number managed by a mobile communication system. If the received version number is not the latest, at a step J2, the latest version of the control-software 43 or appropriate update-used software modules that modifies the control-software 43 to the latest version is selected”, where “the latest version of the control-software 43 or appropriate update-used software modules that modifies the control-software 43 to the latest version is selected” is being read as selecting a source of staging data to fulfill the staging request);
	send a source identifier of the selected source of staging data to the mobile computing device (Imamatsu, Column 9, Lines 48 – 56, see “…At a step J3, the total number of the transmission blocks of the update-used software is obtained…At a step J5, the total number of the transmission blocks=N is returned to the mobile terminal device 10. If N is not “0”, a new control-software version number is returned to the device 10”, where “a new control-software version number is returned to the device 10” is being read as sending a source identifier (i.e., new control-software version number) of the selected source of staging data to the mobile computing device); 
	
Imamatsu does not teach the following limitation(s) as taught by Lykov: a charging rack including a plurality of cradles and a network interface interconnecting the cradles (Lykov, FIG. 2, which depicts a charging rack comprising multiple cradles) (Lykov, FIG. 6, which depicts that the charging rack includes a network interface interconnecting the cradles);
	receive a staging request from a mobile computing device in response to insertion of the mobile computing device in the charging rack (Lykov, FIG. 2, which depicts a charging rack). 
 Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, by implementing techniques for a charging station and system, comprising of a charging rack including a plurality of cradles and a network interface interconnecting the cradles, disclosed of Lykov.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of a charging rack including a plurality of cradles and a network interface interconnecting the cradles. This allows for a more efficient method of staging a device by utilizing a charging station connected to the network in order to exchange data between the charging rack and external devices (and/or servers) for respective staging data, as well as implementing the charging rack to include a plurality of cradles so multiple devices can be staged at once. Lykov is deemed as analogous art due to the art disclosing techniques of a charging rack including a plurality of cradles and a network interface interconnecting the cradles (Lykov, FIG. 6). 
	Imamatsu as modified by Lykov do not teach the following limitation(s) as taught by Townsend: in response to sending the source identifier of the selected source of staging data, send an access control command to the charging rack to lock the mobile computing device in the charging rack (Townsend, Column 17, Lines 63 – 67 and Column 18, Lines 1 - 2, see “…the charging station is configured to lock or otherwise prevent removal of an electronic device unless the electronic device is charged to a particular degree…Similarly, removal of the electronic device may be prevented while the electronic device is receiving updates or when an electronic device fault or error has been detected”, where “removal of the electronic device may be prevented while the electronic device is receiving updates…” is analogous to sending an access control command to the charging rack to lock the mobile computing device (electronic device) in the charging rack in response to sending the source identifier of the selected source of staging data, where “receiving updates” is analogous to receiving the source identifier of the selected source of staging data, due to the source identifier being sent to the mobile computing device to initiate the staging (and/or updating) of the mobile computing device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, and techniques disclosed of Lykov, by implementing techniques for charging and monitoring electronic devices, comprising of locking the mobile computing device in a charging rack in response to sending the source identifier (i.e., updates) to the mobile computing device, disclosed of Townsend.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of locking the mobile computing device in a charging rack in response to sending the source identifier (i.e., updates) to the mobile computing device. This allows for better security management by locking the mobile computing device in the charging rack when it receives the source identifier of the selected source of staging data (i.e., receiving updates), in order for the update to successfully finish before removal. Townsend is deemed as analogous art due to the art disclosing techniques for locking a mobile computing device in a charging rack in response to sending a source identifier (i.e., receiving updates) to the mobile computing device (Townsend, Column 17, Lines 63 – 67 and Column 18, Lines 1 – 2). 



Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Imamatsu, in view of Lykov, in further view of Townsend, in further view of Momchilov et al. (U.S. PGPub. 2015/0319252), hereinafter Momchilov. 

	Regarding claim 2, Imamatsu as modified by Lykov and further modified by Townsend do not teach the following limitation(s) as taught by Momchilov: The method of claim 1, further comprising: responsive to obtaining the staging request and prior to selecting the source of staging data, determining that the mobile computing device is authorized for staging (Momchilov, FIG. 6, see “RECEIVE REQUEST TO ENROLL DEVICE 601”, “AUTHENTICATED? 602”, “GENERATE SESSION COOKIE BASED ON DEVICE ID AND ENTERPRISE ID 603”, where “602” is analogous to determining that the mobile computing device is authorized for staging, which happens responsive to obtaining the request and prior to selecting the source of staging data, where “601” is analogous to obtaining the staging request and where “603” is analogous to selecting the source of staging data).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, techniques disclosed of Lykov, and techniques disclosed of Townsend, by implementing techniques for application customization, comprising determining that the mobile computing device is authorized for staging responsive to obtaining the staging request and prior to selecting the source of staging data, disclosed of Momchilov.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising determining that the mobile computing device is authorized for staging responsive to obtaining the staging request and prior to selecting the source of staging data. This allows for better security management by determining that the mobile computing device is authorized for staging before utilizing processing power and resources (i.e., time) to select the source of staging data. This ultimately minimizes the use of processing power and time in cases where the mobile computing device is deemed as unauthorized. Momchilov is deemed as analogous art due to the art disclosing techniques for determining that the mobile computing device is authorized for staging responsive to obtaining the staging request and prior to selecting the source of staging data (Momchilov, FIG. 6). 

	Regarding claim 3, Imamatsu as modified by Lykov and further modified by Townsend do not teach the following limitation(s) as taught by Momchilov: The method of claim 2, wherein determining that the mobile computing device is authorized includes comparing a device identifier from the staging request to a set of authorized device identifiers maintained at the server (Momchilov, Paragraph [0006], see “…generating session cookies based on device identifiers of the mobile devices…”) (Momchilov, Paragraph [0109], see “…the MDM server 520 may compare the session cookie received from the device 502 to the session cookie created in step 603, in order to authenticate the user and device…”, where “session cookie” comprises device identifiers, and where “the session cookie received from the device 502” is analogous to the device identifier received from the mobile computing device from the staging request).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, techniques disclosed of Lykov, and techniques disclosed of Townsend, by implementing techniques for application customization, comprising of comparing a device identifier from the staging request to a set of authorized device identifiers maintained at the server in order to determine that the mobile computing device is authorized, disclosed of Momchilov.     
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of comparing a device identifier from the staging request to a set of authorized device identifiers maintained at the server in order to determine that the mobile computing device is authorized. This allows for better security management by comparing the device identifier received by the mobile computing device with a database before allowing the mobile computing device to be staged. In cases where the mobile computing device is deemed unauthorized due to the comparison, the system can conclude that the mobile computing device is not authorized for staging. Momchilov is deemed as analogous art due to the art disclosing techniques for comparing a device identifier from the staging request to a set of authorized device identifiers maintained at the server in order to determine that the mobile computing device is authorized (Momchilov, Paragraph [0109]). 

	Regarding claim 13, Imamatsu as modified by Lykov and further modified by Townsend do not teach the following limitation(s) as taught by Momchilov: The computing device of claim 12, wherein the processor is further configured, responsive to obtaining the staging request and prior to select the source of staging data, to determine that the mobile computing device is authorized for staging (Momchilov, FIG. 6, see “RECEIVE REQUEST TO ENROLL DEVICE 601”, “AUTHENTICATED? 602”, “GENERATE SESSION COOKIE BASED ON DEVICE ID AND ENTERPRISE ID 603”, where “602” is analogous to determining that the mobile computing device is authorized for staging, which happens responsive to obtaining the request and prior to selecting the source of staging data, where “601” is analogous to obtaining the staging request and where “603” is analogous to selecting the source of staging data).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, techniques disclosed of Lykov, and techniques disclosed of Townsend, by implementing techniques for application customization, comprising determining that the mobile computing device is authorized for staging responsive to obtaining the staging request and prior to selecting the source of staging data, disclosed of Momchilov.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising determining that the mobile computing device is authorized for staging responsive to obtaining the staging request and prior to selecting the source of staging data. This allows for better security management by determining that the mobile computing device is authorized for staging before utilizing processing power and resources (i.e., time) to select the source of staging data. This ultimately minimizes the use of processing power and time in cases where the mobile computing device is deemed as unauthorized. Momchilov is deemed as analogous art due to the art disclosing techniques for determining that the mobile computing device is authorized for staging responsive to obtaining the staging request and prior to selecting the source of staging data (Momchilov, FIG. 6). 

	Regarding claim 14, Imamatsu as modified by Lykov and further modified by Townsend do not teach the following limitation(s) as taught by Momchilov: The computing device of claim 13, wherein the processor is further configured in determining that the mobile computing device is authorized, to compare a device identifier from the staging request to a set of authorized device identifiers maintained at the server (Momchilov, Paragraph [0006], see “…generating session cookies based on device identifiers of the mobile devices…”) (Momchilov, Paragraph [0109], see “…the MDM server 520 may compare the session cookie received from the device 502 to the session cookie created in step 603, in order to authenticate the user and device…”, where “session cookie” comprises device identifiers, and where “the session cookie received from the device 502” is analogous to the device identifier received from the mobile computing device from the staging request).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, techniques disclosed of Lykov, and techniques disclosed of Townsend, by implementing techniques for application customization, comprising of comparing a device identifier from the staging request to a set of authorized device identifiers maintained at the server in order to determine that the mobile computing device is authorized, disclosed of Momchilov.     
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of comparing a device identifier from the staging request to a set of authorized device identifiers maintained at the server in order to determine that the mobile computing device is authorized. This allows for better security management by comparing the device identifier received by the mobile computing device with a database before allowing the mobile computing device to be staged. In cases where the mobile computing device is deemed unauthorized due to the comparison, the system can conclude that the mobile computing device is not authorized for staging. Momchilov is deemed as analogous art due to the art disclosing techniques for comparing a device identifier from the staging request to a set of authorized device identifiers maintained at the server in order to determine that the mobile computing device is authorized (Momchilov, Paragraph [0109]). 


Claims 7-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Imamatsu, in view of Lykov, in further view of Townsend, in further view of Lacerda et al. (U.S. PGPub. 2019/0373058), hereinafter Lacerda.

	Regarding claim 7, Imamatsu as modified by Lykov and further modified by Townsend do not teach the following limitation(s) as taught by Lacerda: The method of claim 1, wherein selecting the source of staging data includes selecting between a peer-to-peer (P2P) staging mode, and a network-hosted staging mode (Lacerda, Paragraph [0004], see “…techniques described herein enable a first electronic device to select between a peer-to-peer data connection or a network-based communication for the transmission of synchronization data between electronic devices based on various parameters relating to the data and/or availability and/or quality of various data connectors”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, techniques disclosed of Lykov, and techniques disclosed of Townsend, by implementing techniques for data synchronization, comprising of selecting between a P2P mode and a network hosted mode, disclosed of Lacerda.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of selecting between a P2P mode and a network hosted mode. This allows for better efficiency for the overall system by choosing between two modes based on various parameters and/or availability and/or quality of various data connectors. Lacerda is deemed as analogous art due to the art disclosing techniques for selecting between two different modes, comprising a peer-to-peer mode and a network hosted mode (Lacerda, Paragraph [0004]). 

	Regarding claim 8, Imamatsu as further modified by Townsend and Lacerda do not teach the following limitation(s) as taught by Lykov: The method of claim 7, wherein the selecting includes determining whether a second mobile computing device is connected to the charging rack (Lykov, Paragraph [0033], see “…The locking means may e.g. comprise mechanical elements, which are configured to lock the mobile terminal 140 to the charging station 100 when the mobile terminal 140 is placed to the charging location 110…”) (Lykov, Paragraph [0038], see “…The locking mechanism in the embodiment is based on the idea that when the mobile terminal 140 is removably mounted in the charging location 110, the mobile terminal 140 is locked to the charging station 100…In case of charging station 100 with multiple charging locations 110 the similar locking mechanism can be arranged to each of the locations 110 as described above…”, where the system makes a determination whether a second mobile computing device is connected to the charging rack based on the inventive concept described in the disclosure) (Lykov, Paragraph [0041], see “…when the mobile terminal 140 is coupled to the charging location 110, an alternating digital signal…is started to be delivered between the entities…”, where “an alternating digital signal” can be read as determining that a second mobile computing device is connected to a second cradle). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, techniques disclosed of Townsend and techniques disclosed of Lacerda, by implementing techniques for a charging station, comprising of determining whether a second mobile device is connected to the charging rack, disclosed of Lykov.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of determining whether a second mobile device is connected to the charging rack. This allows for better security management by informing the system on how many devices are connected to the charging rack at once. Lykov is deemed as analogous art due to the art disclosing techniques for determining whether a second mobile device is connected to the charging rack (Lykov, Paragraph [0038]). 

	Regarding claim 9, Imamatsu as further modified by Townsend and Lacerda do not teach the following limitation(s) as taught by Lykov: The method of claim 8, wherein the access control command includes a command to the charging rack to activate a second lock of a second cradle housing the second mobile computing device (Lykov, Paragraph [0010], see “The charging station may further comprise a signal path with the removably locked mobile terminal. An electrical locking of the at least one mobile terminal may be arranged by means of the signal path…”, where “signal path” is analogous to comprising the control command, which activates a lock of one of the cradles housing the mobile computing device). (Lykov, Paragraph [0036], see “…the charging station 100 may comprise dedicated I/O means for each of the charging locations 110…a light source, such as led, may be arranged for each or the charging locations 110 for indicating which mobile terminal 140 is released…”, where “charging locations 110” is analogous to each independent cradle, which comprises its own I/O means for sending a command to lock/release the cradle). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, techniques disclosed of Townsend and techniques disclosed of Lacerda, by implementing techniques for a charging station, comprising of sending a command to the charging rack to lock a second mobile device, disclosed of Lykov.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of sending a command to the charging rack to lock a second mobile computing device in the charging rack. This allows for better security management by locking the mobile computing device in the charging rack during the staging process in cases where the mobile computing device is left alone, as well as in cases where the enrollment process should not be disrupted and a more efficient system by allowing multiple mobile devices to be inserted into the charging station. Lykov is deemed as analogous art due to the art disclosing techniques for sending a command to a charging rack to lock a mobile computing device in the charging rack (Lykov, Paragraph [0010]). 

	Regarding claim 18, Imamatsu as modified by Lykov and further modified by Townsend do not teach the following limitation(s) as taught by Lacerda: The computing device of claim 12, wherein the processor is configured, to select the source of staging data, to select between a peer-to-peer (P2P) staging mode, and a network-hosted staging mode (Lacerda, Paragraph [0004], see “…techniques described herein enable a first electronic device to select between a peer-to-peer data connection or a network-based communication for the transmission of synchronization data between electronic devices based on various parameters relating to the data and/or availability and/or quality of various data connectors”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, techniques disclosed of Lykov, and techniques disclosed of Townsend, by implementing techniques for data synchronization, comprising of selecting between a P2P mode and a network hosted mode, disclosed of Lacerda.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of selecting between a P2P mode and a network hosted mode. This allows for better efficiency for the overall system by choosing between two modes based on various parameters and/or availability and/or quality of various data connectors. Lacerda is deemed as analogous art due to the art disclosing techniques for selecting between two different modes, comprising a peer-to-peer mode and a network hosted mode (Lacerda, Paragraph [0004]). 

	Regarding claim 19, Imamatsu as further modified by Townsend and Lacerda do not teach the following limitation(s) as taught by Lykov: The computing device of claim 18, wherein the processor is configured, to select the source of staging data, to determine whether a second mobile computing device is connected to the charging rack (Lykov, Paragraph [0033], see “…The locking means may e.g. comprise mechanical elements, which are configured to lock the mobile terminal 140 to the charging station 100 when the mobile terminal 140 is placed to the charging location 110…”) (Lykov, Paragraph [0038], see “…The locking mechanism in the embodiment is based on the idea that when the mobile terminal 140 is removably mounted in the charging location 110, the mobile terminal 140 is locked to the charging station 100…In case of charging station 100 with multiple charging locations 110 the similar locking mechanism can be arranged to each of the locations 110 as described above…”, where the system makes a determination whether a second mobile computing device is connected to the charging rack based on the inventive concept described in the disclosure) (Lykov, Paragraph [0041], see “…when the mobile terminal 140 is coupled to the charging location 110, an alternating digital signal…is started to be delivered between the entities…”, where “an alternating digital signal” can be read as determining that a second mobile computing device is connected to a second cradle). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, techniques disclosed of Townsend and techniques disclosed of Lacerda, by implementing techniques for a charging station, comprising of determining whether a second mobile device is connected to the charging rack, disclosed of Lykov.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of determining whether a second mobile device is connected to the charging rack. This allows for better security management by informing the system on how many devices are connected to the charging rack at once. Lykov is deemed as analogous art due to the art disclosing techniques for determining whether a second mobile device is connected to the charging rack (Lykov, Paragraph [0038]). 



Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Imamatsu, in view of Lykov, in further view of Townsend, in further view of Lacerda, in further view of Yahalom et al. (U.S. PGPub. 2009/0172666), hereinafter Yahalom.

	Regarding claim 10, Imamatsu as modified by Lykov and further modified by Townsend and Lacerda do not teach the following limitation(s) as taught by Yahalom: The method of claim 7, wherein the selecting includes determining whether a usage level for a network-hosted storage location is below a threshold (Yahalom, Paragraph [0045], see “Processor 106 is also configured to identify a virtual machine with a high I/O ranking associated with a storage component with a high storage utilization ranking, as well as a storage component with a low storage utilization ranking. The processor 106 is configured to move virtual machines with an I/O ranking above a pre-specified threshold from one data object to another such that the virtual machine doesn’t access the identified storage component with the storage utilization ranking above a pre-specified threshold, and instead access the identified storage component with storage utilization ranking below a pre-specified threshold…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, techniques disclosed of Lykov, techniques disclosed of Townsend and techniques disclosed of Lacerda, by implementing techniques for automatic storage load balancing, comprising of determining whether a usage level for a network hosted storage location is below a threshold, disclosed of Yahalom.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of determining whether a usage level for a network hosted storage location is below a threshold. This allows for better security management by deciding on whether the network-hosted storage has room to provide the staging process for the mobile device, and if not, the mobile device can swap to a P2P mode. Yahalom is deemed as analogous art due to the art disclosing techniques for determining whether a usage level for a network hosted storage location is below a threshold (Yahalom, Paragraph [0045]). 

	Regarding claim 11, Imamatsu as modified by Lykov and further modified by Townsend and Lacerda do not teach the following limitation(s) as taught by Yahalom: The method of claim 10, wherein the access control command includes a command to enable access to the network-hosted storage location (Yahalom, Paragraph [0003], see “A SAN or storage area network, an example of a storage network environment, is a network dedicated to enabling multiple applications on multiple hosts to access, i.e., read and write, data stored in consolidated shared storage infrastructures”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for updating software in terminal devices, disclosed of Imamatsu, techniques disclosed of Lykov, techniques disclosed of Townsend and techniques disclosed of Lacerda, by implementing techniques for automatic storage load balancing, comprising of enabling access to a network hosted storage location, disclosed of Yahalom.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of enabling access to a network hosted storage location. This allows for the system to enable access to the network hosted storage location after it determines that the usage level is below a threshold and can support the mobile device. Yahalom is deemed as analogous art due to the art disclosing enabling access to a network hosted storage location (Yahalom, Paragraph [0003]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499